Title: From Abigail Smith Adams to John Quincy Adams, 7 May 1810
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy May 7th 1810

Captain Smith, a Brother of Mrs Charles Millars call’d here to let us know that he should sail for Gottenburgh in a day or two, and would take Letters from us to you.
I am desirious of writing to you as frequently as I can, tho no doubt many vessels sail without my knowing it. My last Letter to you was by Captain Harrod, who was charged with the articles which mrs Adams wrote me to procure her, and which I hope will reach her safe. I do not know if any Letters have reached you. I have written to you, and to mrs Adams repeatedly, and your Brother has not been less frequent.
I know you must feel anxious to hear from us, and from your dear Sons. I have the pleasure to assure you that I never knew them enjoy Such uninterrupted health for so long a period. not a days real Sickness since you left them. they both behave with Steadiness and propriety. George makes proficiency in his Studies, and John has progressd improved in his reading so as to delight in it—They are both sitting by me, and request that I would present their duty to you, and their Mother, with Love to their Brother:
Your Letters to your Brother from Petersburgh, the one a duplicate dated 28 october, and an original of 28 Nov’br reachd us, upon the 19 of April, and compleats the regular file of your Letters Since your absence; I read them with great interest, and I hope with a heart and mind duly impresst with gratitude for your preservation, and escape from the dangers which surrounded you: may the same overruling providence continue to watch over and preserve you.
Your Brother has had a severe Sickness and confinement, with a rheumatic fever: from which he is now happily recovering altho still weak and feeble, he will write to you, and give you every intelligence respecting your private affairs, and which you committed to him; and which I believe he manages to the best advantage in his power.
As to public affairs—you may feel a little surprize at the turn they have taken in this State, as well as in New Hampshire, Road Island and Vermont. in this state mr Gerry and Grey, are undoubtedly Elected Gov’r & Leiu’t Governor by a Majority of three thousand votes.
To the conduct of the federal party in congress respecting the resolutions of mr Giles, approveing the conduct of the President in refuseing to negotiate with mr Jackson, after his insulting replies to the Secretary of State, so disgusted those who had Eyes to See, and Ears to hear, that they could not shut their Eyes to the disgracefull  conduct of those who could support the injustice of a Foreign Government, against that of their own Country—the part the legislature of this State adopted in concequence of a mutual league and Covenant between them, and the federal party in Congress, if I may judge from a Similarity of language and argument, may be seen in the resolutions past the last winter upon the Same Subject, coined by “our writers‘” who are well known to you, and whose loving kindness and tender mercies you have so amply experienced.
The correspondence between mr Smith and mr Jackson was publishd, and amply discust by some leading Character, in every principle Town and Village in this State, and notwithstanding all the glosses of the British party, and their advocates, who labourd three months to prove our Government in the wrong. Truth has finally prevaild, and her advocates have outweighd, all the oppulence of wealth, all the power of art, and influence of office—
Massachusetts has once more broken the toil, and escaped from the snare. the Senate are pretty equally divided, the struggle now is, to obtain Such a representation as to embarrass the Govenour. for this purpose the house of representatives will be as numerous and as unwealdy as the National assembly of France.
untill our differences are adjusted, and our wrongs in some measure redressed, both with France and England, it will be in vain to look for that union and harmony amongst ourselves which would give strength and energy to our Government.
your Lectures are published—I have read them with great delight, as I Should Such a work from the pen of any man. I have to regret that forty years ago, I could not have had the benefit of such information and instruction as they contain. They are a work the value of which time will enhance in our Country. When the illiberal Spirit of party distinction shall cease to blind and bewilder the understanding, and political acrimony to corode the judgment, the Merrit of that work will be justly appreciated
your Brother will Send you the Anthology in which there is a review of those Lectures, perhaps as candid as might be expected from the pens of Gentlemen who profess they will not Suffer their judgments to be influenced by any feelings of political antipathy, yet almost in the next sentence, Stigmatize mr Adams’s political Sentiments by declareing that they have no sympathy with him whatever, lamenting that the orb of his political glory has become dark.
“Irrevocably dark, total Eclipse:
Without all hope of day”
They have travelld thus far out of the road to review a work, which has not anything to do with the politicks of any party, and which it was altogether unnecessary for them to have noticed, aspireing to be numberd amongst the Friends of Literature. they could not Suffer a work of Such intrinsik merrit to pass unnoticed, without bringing upon themselves the odium of bigoted partizans by every candid man of Science who Should read them. hear their Apology—
“We offer this free expression of our opinions, least the praise we may be bound in justice to bestow, should lose in value by being Supposed to proceed from political Friends”—this I presume they consider as a prodigious stretch of impartiality and candour—especially when they allow mr. Adams’s “claim to the name of the best read, and most accomplishd scholar, the Country has produced.”
In the perusal of this  Review you may find some criticisms which may be of use to you if you should ever have leisure to revise and correct the Lectures, written as they were in the course of only two years, a large portion of that time necessarily absent attending your duty in the Senate of the united States, and occupied in some measure with your professional buisness, it is not to be wonderd at, that they Should not be so correct, and perfect, as more time and leisure would have renderd them. Of this important circumstance the Reviewers make no mention, after some criticisms, the justice and propriety of which I am not competent to decide upon, they break out into an apostrophe “yet let us do him justice” as tho they were conscious that they had been deficient. The strong mixture of censure, and applause, some of which appears trivial, and the dread least they Should Say too much reminds me of those lines in Popes prologue to the Satires.
“Damn with faint praise, assent with civil leer
And without Sneering, teach the rest to Sneer
Willing to Wound, and yet affraid to Strike
just hint a fault, and hesitate dislike”
I question the learning and research of these Gentlemen, to qualify them to review with advantage to the Author such a work as that which they undertook it must therefore remain without “a second, and without judge”
I feel anxious for you my dear Son as it respects your pecuniary affairs. from the great expence of living in that Country, I fear your Sallery will be very incompetent to your expences if you find it so, do not remain any longer than from the nature of your buisness, necessity requires—especially when your political Enemies so pathetically lament that you should abandon the laurels which you might have gained without a rival to gather a barren, and withering Chaplet of political renown.”
With much more Sincerity my dear Son I deplore that Spirit of insolence, political frenzy, and persecution, which renderd your Native Country unplesent to you, and led you to accept a mission, with the hope of Still Serving your Country in a foreign Land, untill the political animosity so unhappily prevalent, Shall Subside, into a temper more congenial to that Spirit of charity benevolence, and good will to Man, So fully inculcated by the great Exemplar of Mankind—
may you live to see, and feel its influence. Whenever a kind providence Shall restore you to your native Country, and to the Bosom of your family, whether or no, that day be permitted, or not,To your ever affectionate / Mother
Abigail Adams